Citation Nr: 1733429	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  04-38 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include asthma.

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1990 to September 1991, with service in the Southwest theater of operations.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied reopening the Veteran's claim of service connection for sleep apnea and also denied his claim of service connection for asthma.  In May 2012, an RO hearing was held before a Decision Review Officer.

In March 2017, a Veterans Law Judge (other than the undersigned) reopened the Veteran's claim of service connection for sleep apnea and remanded that matter and his claim of service connection for asthma for additional development; the case is now before the undersigned.

The Veteran's claim of service connection for asthma has been recharacterized, in accordance with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), to be inclusive of other respiratory diagnoses of record, which include chronic obstructive pulmonary disease (COPD), pleural effusion, shortness of breath, and lobar pneumonia.  His claim of service connection for sleep apnea has also been recharacterized in accordance with the holding in Clemons to be inclusive of fatigue and insomnia.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.



REMAND

A preliminary review of the record found that further development is necessary before the claims on appeal can be decided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran states that his respiratory disabilities and sleep disorder are related to his service in Southwest Asia.  Additionally, the Board notes that the Veteran testified that his asthma was incurred and diagnosed during his United States Army Reserve service.  To date, such records have not been obtained.  

The Board notes that the Veteran has also previously claimed that his sleep disorder is due to his service-connected psychiatric disability.  To date, this theory of entitlement has not been adequately developed.

In March 2017, the Board found the August 2012 VA sleep apnea and respiratory examinations inadequate and remanded the matters for additional examinations.

On March 2017 VA respiratory examination, the Veteran reported undergoing lung surgery due to pain, although nothing was found.  He reported that he was exposed to burning oil while deployed to the Persian Gulf in 1991.  The examiner diagnosed right lung pneumonia (resolved) only, but noted that the Veteran's respiratory condition required the use of inhaled medications.  He stated later during the examination report that the Veteran also had asthma, and also referred to a 2015 chest x-ray which advised further evaluation with bilateral decubitus films.  The March 2017 VA examination report does not contain a nexus opinion; however, in May 2017 emailed correspondence, the examiner opined that the Veteran's right lung pneumonia is less likely caused by service, to include exposure to environmental hazards in Southwest Asia and also concluded that there was no evidence of severe obstructive airway disease.  

On March 2017 VA sleep apnea examination, the Veteran reported no diagnosis of sleep apnea and denied any complaints of sleeping problems while in service; however, he did report the use of sleeping pills since the 1990s.  The examiner determined that the Veteran did not have sleep apnea.  The March 2017 VA examination report does not contain a nexus opinion; however, in May 2017 emailed correspondence, the examiner clarified that, as there is no evidence of sleep apnea, he is thus unable to make an opinion based on "no diagnosis."

The Board finds both VA examinations inadequate as they failed to address whether the Veteran has any respiratory or sleep symptoms that cannot be attributed to a known clinical diagnosis.   Additionally, while the examiner provided a nexus opinion with respect to the Veteran's diagnosed pneumonia, he did not provide an opinion regarding the Veteran's asthma.  Because the Veteran served in Southwest Asia during the requisite time period, the provisions of 38 C.F.R. § 3.317, which pertain to compensation for certain disabilities occurring in Persian Gulf Veterans, are for consideration.  Fatigue, signs or symptoms involving the respiratory system, and sleep disturbances are specifically listed in 38 C.F.R. § 3.317 as signs or symptoms which may be manifestations of undiagnosed illnesses or medically unexplained chronic multisymptom illnesses and, therefore, further examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a 38 C.F.R. § 3.159(b) notice letter addressing both issues and incorporating the provisions of 38 C.F.R. § 3.310 (secondary service connection) in regard to the sleep disorder claim.  Ask the Veteran to identify all providers of evaluations or treatment he received for the disabilities on appeal and to provide authorizations for VA to obtain records of any such private evaluations or treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2. The AOJ should specifically secure for the record complete clinical records of all VA evaluations and treatment the Veteran has received for the disabilities on appeal.

3. Thereafter, the AOJ should arrange for a VA Gulf War examination to determine the nature and cause of the Veteran's respiratory disabilities and sleep disorder (and any symptoms potentially associated with either).  The examiner is asked to review the pertinent evidence, including the Veteran's lay statements regarding his symptoms, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a) Please identify ALL diagnoses to which the Veteran's reports of a respiratory disability (to include asthma, COPD, pleural effusion, shortness of breath, and lobar pneumonia) and sleep disorder (to include sleep apnea, fatigue, and insomnia) are medically attributable.

(b) Please identify if there are objective signs and symptoms of the Veteran's respiratory disability and/or sleep disorder which cannot be attributed to a known clinical diagnosis. 

(c) As to each disability entity with a known clinical diagnosis, is it at least as likely as not (a 50 percent or greater probability) that such disability was manifested during the Veteran's active duty service or is otherwise causally related to such service?  In answering this question, please specifically address the significance (if any) of any pertinent environmental exposures associated with his service in the Persian Gulf.  The examiner should also fully consider the Veteran's lay statements regarding onset and postservice symptoms.

(d) As to each diagnosed sleep disorder (to include fatigue, insomnia, or sleep apnea), is it at least as likely as not (a 50 percent or better probability) that such was either caused OR aggravated (the opinion MUST specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by his service-connected depression?  If not, please identify the most likely cause.  All pertinent diagnoses already of record must be addressed.

(e) The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's reported symptoms of a respiratory disability and sleep disorder represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or cause that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities; additional signs and symptoms include fatigue, signs or symptoms involving the respiratory system, and sleep disturbances.

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.

4.  The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



